DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/624887 filed on December 19, 2019 in which Claims 19-38 are presented for examination.

Status of Claims
Claims 19-38 are pending, of which claims 19-38 are rejected under 103.  Claim 26 is rejected under 102.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2020 was filed after the mailing date of the Application on December 19, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  “an AND a logic gate”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  “an AND a logic gate”.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  “an AND a logic gate”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “an AND a logic gate”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102 as being anticipated by Bennett (US Patent Application 2011/0126045).

Claim 26, Bennett teaches an interconnection redundancy managing block (View Bennett ¶ 109, 110; controller, redundant interconnection architecture),  comprising: an interconnection redundancy managing block connected to a plurality of (View Bennett ¶ 109, 110; redundant interconnection architecture); and a selection circuit connected to the redundant register, to the original pads, and to the one or more redundant pads (View Bennett ¶ 109; replace memory); wherein the interconnection redundancy managing block is configured to substitute one original pad determined to be defective with one of the one or more redundant pads (View Bennett ¶ 109; hot swapping).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-23, 32-34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US Patent Application 2019/0156882) in view of Bennett (US Patent Application 2011/0126045).

Claim 19, Kihara teaches a memory architecture (View Kihara ¶ 2, 25; memory units), comprising: a plurality of subarrays of memory cells (View Kihara ¶ 25; SRAM cell arrays), a plurality of sense amplifiers connected to the subarrays (View Kihara ¶ 26, 27; Fig. 3, Component 3; sense amplifier); a plurality of original pads (View Kihara ¶ 62, 94; data terminal); at least one redundant pad (View Kihara ¶ 66, 73; redundant input/output memory unit); multiple data lines (View Kihara ¶ 59, 73; input/output data lines); and a redundant register connected to the plurality of original pads, to the plurality of redundant pads, and to the data lines (View Kihara ¶ 71; redundancy determination circuit stores defective bit);

Kihara does not explicitly teach wherein the redundant register is configured to implement an interconnection redundancy and to connect the at least one redundant pad to the data lines when an addressed original pad is determined to be defective.

However, Bennett teaches wherein the redundant register is configured to implement an interconnection redundancy and to connect the at least one redundant pad to the data lines when an addressed original pad is determined to be defective (View Bennett ¶ 26, 56; redundant interconnection).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kihara with wherein the redundant register is configured to implement an interconnection redundancy and to connect the at least one redundant pad to the data (View Bennett ¶ 26).  Such modification would have allowed a memory cell to be failed over.

Claim 32 is the component corresponding to the memory architecture of Claim 19 and is therefore rejected under the same reasons set forth in the rejection of Claim 19.

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.  Kihara further teaches the redundant register comprises a first portion for indicating the use of the at least one redundant pad by storing a redundant flag (View Kihara ¶ 26, 30; redundancy control circuit stores redundancy replacement information).

Claim 33 is the component corresponding to the memory architecture of Claim 20 and is therefore rejected under the same reasons set forth in the rejection of Claim 20.

Claim 21, most of the limitations of this claim has been noted in the rejection of Claim 19.  Kihara further teaches the redundant register further comprises a second portion for storing an address of defective original pads to be switched with one of the redundant pads (View Kihara ¶ 111; store redundantly replaced address).


Claim 22, most of the limitations of this claim has been noted in the rejection of Claim 21.  Kihara further teaches the redundant register further comprises a third portion for (View Kihara ¶ 111; store repair address).


Claim 23, most of the limitations of this claim has been noted in the rejection of Claim 22.  Kihara further teaches a selection circuit connected to the redundant register, to the original pads and to the at least one redundant pad for implementing the interconnection redundancy (View Bennett ¶ 109; replace memory).

Claim 34 is the component corresponding to the memory architecture of Claim 23 and is therefore rejected under the same reasons set forth in the rejection of Claim 23.

Claim 37, most of the limitations of this claim has been noted in the rejection of Claim 32.  Kihara further teaches the redundant register further comprises a second portion for storing an address of defective original pads to be switched with one of the redundant pads (View Kihara ¶ 111; store redundantly replaced address).


Claim 38, most of the limitations of this claim has been noted in the rejection of Claim 32.  Kihara further teaches the redundant register further comprises a third portion for storing an address of one of the redundant pads for addressing the one of the redundant pads (View Kihara ¶ 111; store repair address).


Claim(s) 24, 25, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (US Patent Application 2019/0156882) in view of Bennett (US Patent Application 2011/0126045) and further in view of Gunderson (US Patent Application 2011/0029813).

Claim 24, most of the limitations of this claim has been noted in the rejection of Claim 23.  Kihara further teaches the selection circuit comprises: a first switch inserted between the data lines and one of the original pads (View Kihara ¶ 60; switch connections); a second switch inserted between the data lines and the at least one redundant pad (View Kihara ¶ 60; switch connections use redundant input/output); an inverting gate receiving a first redundant signal associated to the redundant flag stored in the first portion of the redundant register and proving an inverted value to command the first switch (View Kihara ¶ 77; inverter).

Kihara does not explicitly teach an AND a logic gate receiving the first redundant signal and a second redundant signal associated to the address stored in the third portion of the redundant register and providing a combined value to command the second switch.

However, Gunderson teaches an AND a logic gate receiving the first redundant signal and a second redundant signal associated to the address stored in the third portion of the redundant register and providing a combined value to command the second switch (View Gunderson ¶ 58; AND gate).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kihara with an AND a logic gate receiving the first redundant signal and a second redundant signal associated to the address stored in the third portion of the redundant register and providing a combined value to command the second switch since it is known in the art that an AND gate can be used (View Gunderson ¶ 58).  Such modification would have allowed memory cells to be compared to detect a failure.

Claim 35 is the component corresponding to the memory architecture of Claim 24 and is therefore rejected under the same reasons set forth in the rejection of Claim 24.

Claim 25, most of the limitations of this claim has been noted in the rejection of Claim 24.  Kihara further teaches a MUX receiving the address stored in the third portion of the redundant register to replace the defective pad whose address is stored in the second portion of the redundant register (View Kihara ¶ 90; multiplexer).


Claim 36 is the component corresponding to the memory architecture of Claim 25 and is therefore rejected under the same reasons set forth in the rejection of Claim 25.


Claim(s) 27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable Bennett (US Patent Application 2011/0126045) in view of over Kihara (US Patent Application 2019/0156882).

Claim 27, most of the limitations of this claim has been noted in the rejection of Claim 26.  Bennett does not explicitly teach a first portion for indicating the use of at least one of the one or more redundant pads by storing a redundant flag; a second portion for storing an address of a defective original pad to be switched with one of the redundant pads; and a third portion for storing an address of one of the one or more redundant pads.

However, Kihara teaches a first portion for indicating the use of at least one of the one or more redundant pads by storing a redundant flag (View Kihara ¶ 26, 30; redundancy control circuit stores redundancy replacement information); a second portion for storing an address of a defective original pad to be switched with one of the redundant pads (View Kihara ¶ 111; store redundantly replaced address); and a third portion for storing an address of one of the one or more redundant pads (View Kihara ¶ 111; store repair address).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bennett with a first portion for indicating the use of at least one of the one or more redundant pads by storing a redundant flag; a second portion for storing an (View Kihara ¶ 111).  Such modification would have allowed a defective memory bit to be stored.

Claim 30, Bennett teaches a method for managing interconnection redundancy of a memory architecture (View Bennett ¶ 109, 110; controller, redundant interconnection architecture); in case the original pad is not correctly working, connect a redundant pad to the data lines (View Bennett ¶ 109; hot swapping).


Bennett does not explicitly teach determining one of a plurality of original pads of the memory architecture is functioning properly; and responsive to determining the original pad is functioning properly, connect the original pad to multiple data lines.

However Kihara teaches determining one of a plurality of original pads of the memory architecture is functioning properly (View Kihara ¶ 71; redundancy determination circuit stores defective bit); and responsive to determining the original pad is functioning properly, connect the original pad to multiple data lines (View Kihara ¶ 59, 73; input/output data lines).


(View Kihara ¶ 59, 73).  Such modification would have allowed a defective memory to be failed over.

Claim 31, most of the limitations of this claim has been noted in the rejection of Claim 30.  Kihara further teaches storing a redundant flag in a first portion of the redundant register for indicating the use of a redundant pad (View Kihara ¶ 26, 30; redundancy control circuit stores redundancy replacement information); storing an address of a defective original pad to be switched with the redundant pad in a second portion of the redundant register (View Kihara ¶ 111; store redundantly replaced address); and storing an address of the redundant pad in a third portion of the redundant register for addressing the redundant pad when the original pad is defective by not correctly working (View Kihara ¶ 111; store repair address).


Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable Bennett (US Patent Application 2011/0126045) in view of over Kihara (US Patent Application 2019/0156882) and further in view of Gunderson (US Patent Application 2011/0029813).



However, Kihara teaches a first switch inserted between the data lines and one of the original pads (View Kihara ¶ 60; switch connections); a second switch inserted between the data lines and one of the one or more redundant pads (View Kihara ¶ 60; switch connections use redundant input/output); an inverting gate receiving a first redundant signal associated to the redundant flag stored in the first portion of the redundant register and proving an inverted value to command the first switch (View Kihara ¶ 77; inverter).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bennett with a first switch inserted between the data lines and one of the original pads; a second switch inserted between the data lines and one of the one or more redundant pads; an inverting gate receiving a first redundant signal associated to the redundant flag stored in the first portion of the redundant register and proving an (View Kihara ¶ 60, 77).  Such modification would have allowed a memory to be failed over using a switch.

Bennett and Kihara do not teach an AND a logic gate receiving the first redundant signal and a second redundant signal associated to the address stored in the third portion of the redundant register and providing a combined value to command the second switch.

However, Gunderson teaches an AND a logic gate receiving the first redundant signal and a second redundant signal associated to the address stored in the third portion of the redundant register and providing a combined value to command the second switch (View Gunderson ¶ 58; AND gate).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with an AND a logic gate receiving the first redundant signal and a second redundant signal associated to the address stored in the third portion of the redundant register and providing a combined value to command the second switch since it is known in the art that an AND gate can be used (View Gunderson ¶ 58).  Such modification would have allowed memory cells to be compared to detect a failure.

 
(View Kihara ¶ 90; multiplexer).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Ha (US Patent Application 2013/0117604) teaches redundant columns of the memory arrays.
-Cadigan (US Patent Application 2017/0293514) teaches redundant elements so that defective memory array element can be replaced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAI E BUTLER/Primary Examiner, Art Unit 2114